WHATLEY, Acting Chief Judge.
Orlando Gonzalez timely appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). He seeks resentencing in accordance with Heggs v. State, 759 So.2d 620 (Fla.2000). The trial court failed to attach copies of the 1994 and 1995 sentencing guidelines. See Howell v. State, 793 So.2d 26 (Fla. 2d DCA 2001). According to the calculations that Gonzalez attached to his initial brief, he may be entitled to relief. We reverse and remand. If the trial court again summarily denies the motion, it must attach documents that conclusively refute Gonzalez’s allegations.
Reversed and remanded.
GREEN and DAVIS, JJ., concur.